

	

		II

		108th CONGRESS

		2d Session

		S. 2872

		IN THE SENATE OF THE UNITED STATES

		

			September 30, 2004

			Mr. Bunning (for himself

			 and Mr. Nelson of Nebraska) introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide a

		  credit to certain agriculture-related businesses for the cost of protecting

		  certain chemicals.

	

	

		1.Short

			 title

			This Act may be cited as the

			 The Agricultural Business Security Tax

			 Credit Act of 2004.

		

			2.

			Agricultural chemicals security credit

			

				(a)

				In general

				Subpart D of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 (relating to business related credits) is amended by

			 adding at the end the following new section:

				

					

						45G.

						Agricultural chemicals security credit

						

							(a)

							In general

							For purposes of section 38, in the case of an eligible

				agricultural business, the agricultural chemicals security credit determined

				under this section for the taxable year is 50 percent of the aggregate amount

				paid or incurred by the eligible agricultural business for the purpose of

				protecting any specified hazardous chemical or any food-use pesticide from

				unauthorized access.

						

							(b)

							Facility limitation

							The amount of the credit determined under subsection (a) with

				respect to any facility for any taxable year shall not exceed—

							

								(1)

								$50,000, reduced by

							

								(2)

								the aggregate amount of credits determined under subsection (a)

				with respect to such facility for the 5 prior taxable years.

							

							(c)

							Annual limitation

							The amount of the credit determined under subsection (a) with

				respect to any taxpayer for any taxable year shall not exceed

				$2,000,000.

						

							(d)

							Eligible agricultural business

							For purposes of this section, the term eligible

				agricultural business means any person in the trade or business

				of—

							

								(1)

								being a retailer of agricultural products, or

							

								(2)

								manufacturing, formulating, or distributing food-use

				pesticides.

							

							(e)

							Specified hazardous chemicals

							For purposes of this section, the term specified

				hazardous chemical means any extremely hazardous substance listed under

				section 302(a)(2) of the Emergency Planning and Community Right-to-Know Act of

				1986, and any hazardous material listed under section 101 of part 172 of title

				49, Code of Federal Regulations, which is held for sale in the trade or

				business of being a retailer of agricultural products.

						

							(f)

							Food-Use pesticide

							For purposes of this section, the term food-use

				pesticide means any pesticide (as defined in section 2(u) of the

				Federal Insecticide, Fungicide, and Rodenticide

				Act), including all active and inert ingredients thereof, which is

				customarily used on food, feed, or crops.

						

							(g)

							Controlled groups

							Rules similar to the rules of paragraphs (1) and (2) of section

				41(f) shall apply for purposes of this section.

						

							(h)

							Regulations

							The Secretary may prescribe such regulations as may be

				necessary or appropriate to carry out the purposes of this section, including

				regulations which—

							

								(1)

								provide for the proper treatment of amounts which are paid or

				incurred for the purpose of protecting any specified hazardous chemical or any

				food-use pesticide and for other purposes, and

							

								(2)

								provide for the treatment of related properties as one facility

				for purposes of subsection (b).

							.

			

				(b)

				Credit allowed as part of general business credit

				Section 38(b) of such Code is amended by striking

			 plus at the end of paragraph (14), by striking the period at the

			 end of paragraph (15) and inserting , plus, and by adding at the

			 end the following new paragraph:

				

					

						(16)

						in the case of an eligible agricultural business (as defined in

				section 45G(d)), the agricultural chemicals security credit determined under

				section 45G(a).

					.

			

				(c)

				No carrybacks

				Subsection (d) of section 39 of such Code (relating to carryback

			 and carryforward of unused credits) is amended by adding at the end the

			 following:

				

					

						(11)

						No carryback of Section 46g

				credit before effective date

						No portion of the unused business credit for any taxable year

				which is attributable to the agricultural chemicals security credit determined

				under section 45G may be carried back to a taxable year beginning before the

				date of the enactment of this paragraph.

					.

			

				(d)

				Denial of double benefit

				Section 280C of such Code is amended by adding at the end the

			 following new subsection:

				

					

						(d)

						Credit for security of agricultural chemicals

						No deduction shall be allowed for that portion of the expenses

				(otherwise allowable as a deduction) taken into account in determining the

				credit under section 45G for the taxable year which is equal to the amount of

				the credit determined for such taxable year under section 45G(a).

					.

			

				(e)

				Clerical amendment

				The table of sections for subpart D of part IV of subchapter A of

			 chapter 1 of such Code is amended by adding at the end the following new

			 item:

				

					

						Sec. 45G. Agricultural chemicals security

				credit.

					

					.

			(f)Effective

			 dateThe amendments made by this section shall apply to amounts

			 paid or incurred after the date of the enactment of this Act.

			

